Exhibit 10.4
MORNINGSTAR PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the annual objectives of the company,
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that compensation remains competitive.
 
   
Participants:
  Key management employees, individual contributors, and senior executive
officers of Dean Foods Morningstar Platform who are in positions to influence
and/or control results in their specific areas of responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position level in the organization, performance
against financial targets and performance against individual objectives as set
forth below.

      Participant Group   Morningstar Objectives
COO Morningstar
  20% Dean Foods Financial(s)
 
  40% Morningstar Financial(s)
 
  40% Individual Objectives
 
   
All Other
  60% Morningstar Financial(s)
 
  40% Individual Objectives

     
Payout Scales:
  The payout factor for the financial component of the incentive payout is 0% —
200% based on actual performance against approved objectives. The payout factor
for the individual objective component is 0% — 150% based on actual performance
against approved objectives.
 
   
Objectives Performance Payout Factor:
  Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan.
 
   
Individual Objectives:
  Each plan participant will have a component of their incentive based on the
attainment of certain specified individual performance objectives as determined
by the Participant’s supervisor. Actual earned awards are based on the
individual’s performance rating under the One Dean Performance Management
Program (PMP). The Company will provide guidelines for the determination of
these awards on an annual basis.
 
   
 
  If financial performance exceeds 100% of target, then the individual payout
factor is multiplied by the financial payout factor for purposes of calculating
the individual component of the incentive award. If a participant has 2 or more
financial measures in the financial component, then the financial payout factors
are averaged on a pro rata basis to determine if overall Financial performance
exceeds 100% of target. If the prorata average of

1



--------------------------------------------------------------------------------



 



MORNINGSTAR PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
 
  the financial payout factors exceeds 100% of target, then the prorata average
of the financial factors is multiplied by the
 
   
 
  Individual payout factor for purposes of calculating the individual component
of the incentive award.
 
   
Adjustment of Targets
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the incentive criteria, targets or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or a region’s or
business unit’s financial target.
 
   
Determination of Individual Target Incentive:
  Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements.
 
   
Eligibility:
  Eligibility is determined by level in the company or as approved by the
Morningstar Chief Operating Officer, or Executive Vice President Human
Resources, or their designate. Participants must be actively employed by the
Company on the date incentive awards are paid in order to receive an incentive
award, except as otherwise provided by State law. If a participant dies, becomes
disabled, or retires prior to the payment of awards, the participant may receive
a payout, at the time other incentive awards are paid, based on actual time in
the position and actual results of the company. Eligibility and individual
target amounts may be prorated. A participant’s year-end base salary will be
used to calculate the incentive award. All proration of incentive awards will be
calculated based on whole month participation. If a participant becomes eligible
to participate in the plan, transfers or changes jobs from the first day of the
month through the 15th of the month, the incentive award will be calculated
based on full month participation. If an employee becomes eligible to
participate in the plan, transfers or becomes ineligible for the plan between
the first day of the month and the 15th of the month, the incentive award will
be calculated based on full month participation. If the eligibility change
occurs between the 16th of the month and the end of the month, the incentive
award will be calculated beginning with the full calendar month following the
change. Eligible participants who join the company on or after October 1st will
receive a prorated award, if earned, with the individual portion of the award
calculated at target performance.
 
   
Special Awards:
  Upon recommendation of the Dean Foods Company CEO and the Morningstar Chief
Operating Officer, special awards may be made

2



--------------------------------------------------------------------------------



 



MORNINGSTAR PLATFORM
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
 
  to individual employees in the Company in recognition of extraordinary
achievement which has created or will create value for Dean Foods and its
shareholders.

3